  Case: 2:21-cv-04482-ALM-EPD Doc #: 1 Filed: 09/10/21 Page: 1 of 8 PAGEID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUWTHERN DISTRICT OF OHIO
                                WESTERN DIVISION



STANLEY WATKINS                                   CASE     NO. 2 2 J C ¥4 4 8 r                                                        9
Plaintiff
                                                            [,?udg©Marblsy^
Vs
                                                        ^. Ift- ^ ^jl.^. ^.MWW.U,, ^ *-U*>.W.* .tttW^J^^-^ wy^'V9{ A f; ^.'T-;'>.:.^


OHIO DEPT OF ED                            COMPLAINT
Ohio State board of Education
Ohio Attorney General
State of Ohio
                                           & Motion for Preliminary
                                           Restraining Order and Permanent
                                           Restraining Order.
Paola DeMaria
Superintendent of Public Instruction
Laura Kohler, President
Liza Dietrich, Professional conduct StaffAttorney                                ;'. ;- -
Aaron Ross, Professional Conduct StaffAttorney                                   L^;/ '^
Samuel Dunsky, Professional Conduct StaffAttorney
                                                                                                   '":.')
Dave Yost Ohio Attorney General                                                                     rj         '^".,.;
Zoe Saadey associate Assistant AG
Ashley Barbone associated Assistant AG
                                                                                cy?




Defendants
                                                  JURY DEMAND
                                                  ENDORSED HEREON
  Case: 2:21-cv-04482-ALM-EPD Doc #: 1 Filed: 09/10/21 Page: 2 of 8 PAGEID #: 2




COMPLAINT


I. INTRODUCTION

      1. The instant case is brought by a teacher to enforce his right to due process
pursuant to the Fifth and Fourteenth Amendments of the United States Constitution
and42U. S. C§1983.

II. JURISDICTION

      2. This Court has original federal question jurisdiction over the instant
matter pursuant to the Constitution of the United States, 28 U. S. C. § 1343, 28
U. S. C. §1331, and 42 U. S. C. § 1983. The rights and privileges sought herein are
those secured by the Fifth and Fourteenth Amendment of the United States
Constitution

III. VENUE

      3. The parties to this action all reside or operate within the Southern district
of Ohio, Western Division. Further, the events which form the basis for this
Complaint occurred within thejurisdictional are ofthis Court. Therefore, venue is
proper pursuant to 27 U. S. C. §119(b)

IV. PARTIES

      4. Plaintiff, Stanley Watkins (Watkins) is a citizen of the United States and
Ohio resident who currently lives in Franklin County. At all times relevant to the
instant action, Watkins was a teacher certified by the state of Ohio to teach special
education.


      5. Defendants: The Ohio Department of Education (ODE) is the
administrative department ofthe Ohio state government responsible for primary
and secondary public education in the state. The Ohio State Board of Education is
the governing body ofthe department and is responsible for overseeing the
department. ODE is the entity responsible for the licensing ofteachers within the
state of Ohio. Pursuant to Ohio Administrative Code § 3302-24-05, ODE and its
Board hasthe authority to sue andbe sued, andto enter into contracts. The School
  Case: 2:21-cv-04482-ALM-EPD Doc #: 1 Filed: 09/10/21 Page: 3 of 8 PAGEID #: 3



board is bound to comply with the United States Constitution, and all applicable
federal and state laws, when licensing and disciplining teachers. The Ohio
Attorney General Dave Yost and the assistant attorney's in his office.

V. FACTS

      6. In 2015 Watkins was licensed as a special education teacher under a 4
year Alternative license. Said license has an expiration date of 6/30/19.

          7. Watkins was terminated from the Columbus City School in 2017.

     8. During 2017 a complaint was filed against Watkins with the ODE by
some unknown person or entity. [Exhibit A]

       9. On or about March 20, 2017 Watkins requested a copy of "the
allegation... sent to ODE"

          10. On or about March 20, Watkins received and email from Liza Dietrich
stating in part, ".. .investigations are confidential, I am prohibited from disclosing
any of the investigative documents that we have on file.... " [Exhibit B (email
chain)]

          11. On or about March 26, 2018 Watkins send an email to Liza Dietrich
requesting in part, "a complete copy (of) the complaint filed against me by (.. ) as I
am not part of the public. " Watkins was attempting to explain to Liza the
misinterpretation of the Law. Confidentiality would not apply to the teacher
accused of the allegation. Said teacher in the instant case Watkins would have
immediate right to NOTICE under the US constitution 5th and 14th amendments.
Further deprivation of said notice is actionable in a claim under 42 U. S. C. §1983.

          12. Watkins made various requests to see the allegations against him. Both
Public Request and Request under the Federal Freedom of Information Act. The
ODE, neither Liza Dietrich nor any other person has provided Watkins (verbally or
in writing) with the substance ofthe allegation ofhim as of July 25, 2019.

          13. On or about January 23, 2019 Watkins received the email with the
subject "Investigation Decision" in the Subject. The email had an attachment
requesting Watkins signature and the voluntary surrender of license and a
permanent limit ofreapplying. (As of 01/23/19 Watkins still had not seen any
  Case: 2:21-cv-04482-ALM-EPD Doc #: 1 Filed: 09/10/21 Page: 4 of 8 PAGEID #: 4



original allegations (likely in a complaint by John Doe/Jane Doe a CCS agent)
against him as of the email styled "DECISION") [Exhibit C]

       14. Watkins immediately responded on January 23, 2019 requesting a
hearing.

       15. No hearing was granted Watkins for 10 months. Watkins never received
written notice of the allegations until November 1, 2019. More than six (10)
months passed since the time Watkins requested the hearing. Nearly three years
have passed since the investigation began. More than four and a half (4 1/2) years
passed since the events of 04/19/16 when the Columbus City Schools issued the
termination resolution for Watkins. Therefore the action of the ODE to strip
Watkins of his license is based on events that began to accme with the 2016
termination resolution or earlier with the actual occurrences in October 2015 more
than 6 years ago.


       16. Watkins ODE 'Online Core Account' (used to update teacher licenses)
was permanently blocked at some unknown date possible as early as July 2017but
definitely by 10/01/19. Because of the ODE blocking all licensing Watkins applied
for (07/22/19) and alterations (02/15/19) to his license have remained in "Pending
Review Status"


       17. Watkins was never given an explanation as to why all his application had
a "pending review" status (in the ODE licensing online portal) and why his license
was not renewed. Although, the ODE online licensing portal accepted the payment
in both Feb 2019 and July 2019 when he paid for changes and extensions. The
ODE has kept the money paid by Watkins for said extension but has not issued
changes or renewals.

       18. After Watkins multiple phone inquiries about why his Feb 2019 paid
application was on hold, in March 1, 2019. Watkins received the email (marked
Exhibit D) stating the Watkins application is with the office of Professional
Conduct pending review. Watkins has never received written notice for the reason
for the action above "pending review."

       19. Based on the action in 18 above Watkins license has been "revoked
without notice" for the Minimum of 2 1/2 years (since Feb 2019). Watkins license
could have been unofficially revoked since 2017 all without NOTICE.
  Case: 2:21-cv-04482-ALM-EPD Doc #: 1 Filed: 09/10/21 Page: 5 of 8 PAGEID #: 5



     Nearly four (4) years has passed since the investigation began against
Watkins. During than 3 years ODEs board has failed to take action.

CLALMS FOR RELIEF

COUNT ONE

      20. Plaintiff incorporates all of the above paragraphs as fully restated herein.

       21. During the time period relevant herein, Watkins had limited contracts
with various public and private schools while holding an active ODE issued
license. However, Watkins has been barred from seeking new employment because
of the 'unofficially revoked' license.

      22. Pursuant to O. R. C. § 3319. 31 (D), "The state board may delegate to the
superintendent of public instruction the authority to revoke a person's license or to
deny issuance or renewal of a license to a person under division" (C )"shall by a
written order revoke the person's license or deny issuance or renewal of the
license to the person. " The state board or the superintendent shall revoke a license
that has been issued to a person to whom this division applies and has expired in
the same manner as a license that has not expired.


       The state of Ohio must provide a teacher certain due process protections
prior to revocation of his license. Specifically, the statute requires written notice of
the School Board's intention to terminate the teacher's license, with full
specification of the grounds for such consideration. In addition, the statute requires
the school Board to provide the licensed person a hearing and written order"
before revocation, suspension of a license whether the license is active or
expired.

Hearing Notice November 1, 2019 should be ruled void and invalid.
As noted above and fully incorporated here Watkins received notice of a hearing
10 months after the request. There was no pandemic in 2019. The 10 month delay
of the ODE providing notice to Watkins should be a sufficient fact to void the
ODE rights to revoke Watkins license. In the same way that a respondent has only
30 days to respond to a hearing notice the ODE failure to respond to the respond
request for a hearing for more that 30 days (10 months) should void the ODE right
to revoke said license.
  Case: 2:21-cv-04482-ALM-EPD Doc #: 1 Filed: 09/10/21 Page: 6 of 8 PAGEID #: 6




Watkins requested hearing went unanswered for 10 months. Finally a hearing has
been granted. However, the ODE continues to refuse to renew and correct the
name on Watkins license. The ODE board has openly and notoriously violated
Watkins rights and has revoked his license by simply restricting any renewals; all
without any written notice of charges, or a hearing at request, or a written notice of
revocation.


      Defective Hearing Notice November 1, 2019
The notice of November 1, 2019 is defective in two ways.
a) The ODE Amended the charges on May 11 , 2021 adding the charges of
negligence and incompetence. Said charges were added more than 5 years after the
invents that begin to accme 04/19/16. Thus the May 11, 2021 amendment is void
based on the Ohio 2 year statute of limitations.

b) The May 11, 2021 includes a fraudulent claim Count 1 a)... when you were
asleep... a student fell and hit their head.. The ODE and OAG and its attorney's
know or should know that the above claim is fraudulent because a review of the
transcript or the the CCS termination hearing ofWatkins no such claim was made
by the witnesses (Beth Suver, Timiko Walker or any witness) under direct
examination.


      23. Pursuant to the provision ofO. R. C §3319. 31, Mr. Watkins has a
property right in his continued use of his license issued by the ODE School Board.

      24. Pursuant to the Fifth and Fourteenth Amendments of the United States
Constitution, the government cannot deprive a citizen of a property right without
due process of law. When and individual with a property right in his professional
license has said license revoked.
       Due process requires that he receive notice of the charges against him, an
explanation of the evidence against him, and an opportunity to respond to the
charges, a hearing upon request and a written revocation notice for said license
active or expired. All the aforementioned actions must precede revocation,
suspension, restriction, or refusal to renew.

      25. Defendants, acting intentionally and under the color of state law,
deprived Mr. Watkins of his property right to continued use of his license issued by
the ODE School Board without due process, thereby violating his right pursuant to
the Fifth and Fourteenth Amendments to the United States Constitution, and 42
U. S. C. §1983.
  Case: 2:21-cv-04482-ALM-EPD Doc #: 1 Filed: 09/10/21 Page: 7 of 8 PAGEID #: 7



       26. Moreover, because nearly four and 1/2 (4 1/2) years has passed since the
ODE investigation began against Watkins. During than 4 1/2 years ODEs board
has failed to take action. The actions of the ODE Board in attempting to limit and
or revoke Watkins' license should be invalidated. Based on lapse of the statute of
limitation, by the relevant statue which states, "an action not taken within two
years shall be expunged."


Based on the facts that absolutely no notice has been given Watkins the Plaintiff
request that.

a). The Court issue a 14 day Temporary Restraining barring all hearings and
proceeding a holding in abeyance the ODE Matter of Stanley Watkins. Until the
court hears this matter.
b) The Court Issue a preliminary restraining order to the ODE Board to
immediately issues Watkins license reinstated. until matters in 2 and 3 below can
be adjudicated.
c)And finally the court issue a permanent restraining order. Permanently barring
the ODE taking action against Watkins based on the almost 5 year old occurrence.

WHEREFORE, Plaintiff respectfully asks this Court to:

1. Enter judgment against all Defendants. And issue the above mentioned
Preliminary restraining Order.

2. a). Holding that Defendants violated Mr. Watkins right to due process as
protected by the Fifth and Fourteenth Amendments to the United States
Constitution, and 42, U. S. C. §1983.

b). Ordering Defendant ODE Board of Education to renew Watkins teaching
license.


c). awarding Mr. Watkins his attorneys' fees/costs, punitive damages (9 times the
$60 fees = $540). And other legal and equitable relief that this Court deems
appropriate.

3. Ruling that OAC 3301-73-09 CG) in Watkins case is unconstitutional
according to the United States Constitution. Because 3301-73-09 fG) effectively
makes it imnossible to have a due process hearing in Watkins case because the
hearing officer cannot rule on Due process claims.
  Case: 2:21-cv-04482-ALM-EPD Doc #: 1 Filed: 09/10/21 Page: 8 of 8 PAGEID #: 8




Respectfully Submitted

                                           c^l/'

                                             .
                                                 date 09/10/21
                                       /
Stanley T. Watkins
Stanley .watkins? 8 5 @gmail. corn
1193 Weeping Willow Ct.
Blacklick, OH 43004
Telephone: 614-218-5215


Certificate of Service
The undersigned certifies that the forgoing complaint was served by electronic
mail on 09/10/21



To: LizaDietrich
25 South Front St
Columbus, Oh 43215
Liza. Dietrich(%education. ohio. gov

Zoe. Saadey@ohioattorneygeneral.gov

Ashley. Barbone@ohioattorneygeneral.gov

lpratt2@columbus. rr. com
